Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the Claims:
Cancel claims 5, 6, 9, 14, 15 and 18.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 5, 6, 9, 14, 15 and 18, directed to Species non-elected without traverse.  Accordingly, claims 5, 6, 9, 14, 15 and 18 have been cancelled by this Examiner’s Amendment.

Reasons for Allowance
Claims 1 – 3, 8, 10 – 12, 17 and 19 – 23 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 10 recite, inter alia, that the heat-dissipating member is a copper foil. This limitation, in combination with the remaining limitations of claims 1 and 10, is not anticipated or rendered obvious by the prior art. Claims 2, 3, 8, 11, 12, 17 and 19 – 23 depend from claims 1 and 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T HUBER whose telephone number is (571)270-3899.  The examiner can normally be reached on M-F: 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ROBERT T HUBER/Primary Examiner, Art Unit 2892